Title: Editorial Note
From: 
To: 


       This was a proceeding at the Middlesex General Sessions for September 1768, in which Lydia Gage accused Josiah Headley of being the father of her bastard child. Adams’ docket for this term shows that he took Headley’s case and that he “rec’d £1 4s. at one Time and 12s. more at another.” Adams did not note the result, however, and, although some of the files of the case have survived, the records of the Middlesex Sessions for this term cannot be located. His minutes of the trial are printed here as an example of the testimony and argument in such a case. James Putnam appeared for Lydia.
       In the files of the Middlesex Sessions, there remain five depositions in this case, none of them given by the witnesses in Adams’ minutes. The depositions contain conflicting testimony as to whether Headley or Zachaus Parkes had offered Lydia £300 to accuse the other. The deponents also reported that she had at various times accused Parkes, Headley, and one Simeon Hagar, and that before Colonel Jones, presumably a Justice of the Peace, she had accused an unknown transient. It also appeared that she had earlier had an illegitimate daughter by Parkes, which was now being “kept” by the latter’s brother Ephraim. According to one witness, she at one point threatened to accuse Ephraim because he was going to “put out” her first child, then stated that she had been forced to accuse someone other than Zachaus Parkes, lest Ephraim turn the child out. The pattern of instability suggested in these depositions and in the testimony in Adams’ minutes is borne out by the fact that an order of the General Court dated 25 February 1762 had given Theophilus Mansfield of Weston (a deponent here) power to sell the real estate of his ward, Lydia Gage of Lincoln, a non compos mentis.
      